Where, as here, one is directly charged with a negligent act and in response thereto, without replying to the charge in any way, proceeds to negotiate a settlement with the injured party, a situation is presented which, in my judgment, should be submitted to the jury.
In very many cases, both civil and criminal, the courts have uniformly held that evidence is admissible which shows that one directly charged with an act under circumstances calling for a denial if he be innocent, has failed to answer the charge, upon the theory that, because of such failure, an inference of guilt may properly be drawn by the jury.
The situation here is entirely different from that shown in the case of Moore v. Stetson Machine Works, 110 Wash. 649,188 P. 769. There, no charge of negligence was made, and there was no occasion for a denial. Here, by the letter referred to by the majority, a direct charge of negligence was made, and the trial court correctly permitted the jury to consider that *Page 633 
charge and the failure to deny it as tending to show an admission of liability.
In my opinion, the judgment should be affirmed.
STEINERT, J., concurs with TOLMAN, J.